1. The fact that the name of one of the grand jury who found the true bill' was not in the jury box from which jurors were drawn, is not good ground for arresting the judgment, or for a new trial, after verdict. The objection should be made before the case is submitted to the jury : 33 Georgia Re-forts, 432, 73, 602.2. A new trial will not be granted on the ground of newly discovered evidence which is merely cumulative, and tends, too, only to impeach the character of a witness sworn on the trial.*6103. If the evidence, though conflicting, be sufficient to authorize the verdict, this court will not control the discretion of the presiding judge in refusing to grant a new trial.